Title: To George Washington from Lieutenant Colonel John Laurens, 23 July 1778
From: Laurens, John
To: Washington, George


          
            Sir.
            Lebanon [Conn.] 23d July 1778.
          
          I delivered Your Excellencys letter to Governor Trumbull this evening—his deep affliction on account of his sons death seems to
            incapacitate him for public business—his council is to be convened to morrow and he
            desires me to assure you that the militia will be collected and marched with the
            greatest expedition—Pilots he thinks will be found in great abundance at Providence—As
            there is a deposit of continental horses at Colchester, it will be very easy to
            establish a proper chain of stationary expresses, for the speedy communication of
            intelligence, and the Governor has undertaken to give immediate orders for the
            purpose.
          General Sullivan has written in the most pressing terms to the Governor for a
            reinforcement of Militia, in consequence of intelligence which he has received from
            Rhode Island, and which no doubt is contained in  his letter to
              you—the account I received of the Fleet &
            Troops which he alludes to, was totally different—it was that only four hundred
            effective men were on board—the rest were sick and wounded, sent to Hospital at Rhode
            Island—and that the fleet returned after having landed them—Genl Greenes brother gave me
            this information & said it came from one of four Seamen who deserted &
            brought off a captain of a transport with them. I have the honor to be with the greatest
            respect Your Excellencys most obedt Servt
          
            John Laurens.
          
        